This case is a companion case of cause No. 23603, this day decided by this court. 163 Okla. 11, 20 P.2d 186. In the case at bar, plaintiffs instituted suit seeking to recover from defendant for medical expenses, hospital expenses, and other expenses incurred by them in caring for Harley Strode as a result of the accidental injury which is the basis of cause No. 23603. This case was consolidated with and tried with cause No. 23603. The law applicable to case No. 23603 is applicable to the case at bar, and is conclusive of the questions of law raised herein. Relying upon the authority of said case this day decided, the judgment of the trial court is hereby affirmed.
Defendants, in error pray that judgment he rendered upon a supersedeas bond filed herein, and in compliance with said request, judgment is hereby rendered in favor of defendants in error against plaintiff in error as principal, and its surety, Western Casualty  Surety Company, as surety, for the amount of the principal judgment of $795, with interest and costs in accordance with the tenor of the judgment rendered in said cause.
RILEY, C. J., and SWINDALL, ANDREWS, McNEILL, OSBORN, BAYLESS, BUSBY, and WELCH, JJ., concur.
Note. — See under (1) 14 R. C. L. 817 et seq., R. C. L. Perm. Supp. p. 3683; R. C. L. Pocket Part, title "Instructions," § 76. *Page 13